            Case 1:20-cv-02553-TJK Document 18 Filed 04/06/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


CITIZENS FOR RESPONSIBILITY                  :
AND ETHICS IN WASHINGTON,                    :
                                             :
       Plaintiff,                            :
                                             :
       v.                                    :       Civ. No.:20-2553 (TJK)
                                             :
DEPARTMENT OF JUSTICE,                       :
et al.,                                      :
                                             :
       Defendants.                           :


         NOTICE OF DEFENDANTS’ SUPPLEMENTAL RESPONSES TO THE
                     JOINT STATUS REPORT (ECF No. 17)

       Defendants, through the undersigned counsel, respectfully provide their supplemental

responses to “Plaintiff’s Position” in the Joint Status Report filed on April 5, 2021 (ECF No. 17):

       Supplemental Response for United States Marshal Service (USMS):

       The USMS is processing the Plaintiff’s FOIA request as quickly as possible. The Agency

has a staffing shortage of FOIA Specialists; any delay in fully responding to Plaintiff’s FOIA

request is attributable to this staffing shortage. For reference, the USMS FOIA Unit (which falls

under the Office of the General Counsel (OGC)) is comprised of one information disclosure

attorney (the FOIA/PA Officer), one administrative professional, and six full time FOIA

Specialists. These Specialists are tasked with handling a backlog of approximately 1232 FOIA

requests, processing an additional, approximate 80-100 incoming FOIA requests per month,

handling requests for redaction assistance made by USMS OGC attorneys in connection with

Touhy requests and discovery requests, document procurement in connection with Privacy Act

Amendment requests, law enforcement requests for USMS records, and approximately ten active
          Case 1:20-cv-02553-TJK Document 18 Filed 04/06/21 Page 2 of 3




FOIA litigations. Due to the staffing shortage, the USMS is unable to provide a timeframe in

which the Agency will be able to release responsive documents to the Plaintiff, but is working as

expeditiously as possible to process the approximately 2,200 pages of potentially responsive

documentation located by the Agency’s search. Given the extremely limited resources (namely,

staffing shortages in the face of a substantial backlog), it is unreasonable for CREW to require

USMS to review 500 pages per month for production purposes and with a production of May 5,

2021.

        Supplemental Response for Defendant U.S. Department of Justice (Office of

Information Policy) (“OIP”):

        Contrary to CREW’s assertions, OIP did complete its responsiveness review on March 3,

2021, as anticipated. Representations to the contrary were in error by the undersigned

government counsel. In any event, OIP was not required to provide the page count of responsive

records and a processing schedule “at that time,” i.e., on March 3, 2021. The parties’ February 3,

2021 JSR stated: “OIP anticipates that the responsiveness review will be completed in

approximately four weeks, on or around March 3, 2021. Once the responsiveness review is

complete, OIP will provide a page count of responsive records, as well as a processing and

response schedule. OIP will provide a further progress report in the next Joint Status Report.”

Consistent with the February 2021 JSR, OIP completed its responsiveness review on March 3,

2021, and it provided a page count and processing schedule for the records in “the next JSR” (as

has now been done in the JSR filed with the Court last evening (ECF No. 17)). OIP has

complied with the representations made in the February 2021 JSR.

        In response to CREW’s demand that OIP review 500 pages per month, OIP cannot meet

CREW’s proposed schedule. As previously stated, OIP will provide rolling interim productions



                                                 2
          Case 1:20-cv-02553-TJK Document 18 Filed 04/06/21 Page 3 of 3




beginning on May 7, 2021 and occurring monthly thereafter. OIP can commit to reviewing a

minimum of 200 pages per month. This commitment is reflective of OIP’s current FOIA

caseload, staffing constraints, the complexity of the records at issue in this case, the need to

complete consultations on the records at issue in accordance with DOJ FOIA regulations, and the

existing litigation deadlines and litigation production schedules of OIP and specifically of the

OIP Attorney-Advisor assigned to handle this matter. OIP is ready to provide Plaintiff and the

Court with further context for OIP’s proposed processing schedule.

Dated: April 6, 2021                           Respectfully submitted,

                                               CHANNING D. PHILLIPS
                                               D.C. Bar #415793
                                               Acting United States Attorney

                                               BRIAN P. HUDAK
                                               Acting Chief, Civil Division


                                       By:     ______//s//______________
                                               JOHN C. TRUONG
                                               D.C. BAR #465901
                                               Assistant United States Attorney
                                               555 4th Street, N.W.
                                               Washington, D.C. 20530
                                               Tel: (202) 252-2524
                                               Fax: (202) 252-2599
                                               E-mail: John.Truong@usdoj.gov
                                               Counsel for Defendants




                                                  3
